               Case 2:18-cv-00840-MJP Document 81 Filed 12/29/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SUNTRUST BANKS, INC.,                             CASE NO. C18-840 MJP

11                                 Plaintiff,                 ORDER DENYING MOTION
                                                              CONTESTING ATTORNEYS’
12                  v.                                        FEES

13          BE YACHTS, LLC et al.,

14                                 Defendants.

15

16          This matter comes before the Court upon Defendants’ Motion Contesting Plaintiff’s

17   Supplemental Attorneys’ Fees Declarations. (Dkt. No. 78.) Having reviewed the Motion, the

18   Response (Dkt. No. 79), the Reply (Dkt. No. 80), and the related record, the Court DENIES the

19   Motion.

20                                               Background

21          Defendants Edward Balassanian and Be Yachts, LLC borrowed $1,800,000 from

22   Plaintiff, SunTrust Banks, Inc., to purchase a yacht. When Defendants defaulted on the loan

23   Plaintiff repossessed the yacht and eventually sold it for $1,050,000 and sued for recovery of the

24


     ORDER DENYING MOTION CONTESTING ATTORNEYS’ FEES - 1
                 Case 2:18-cv-00840-MJP Document 81 Filed 12/29/20 Page 2 of 7




 1   remaining debt. Defendants brought counterclaims for failure to use reasonable care in the

 2   preservation of collateral, failure to hold a commercially reasonable sale, and for damages and

 3   rights under RCW 62A.9A-625.

 4             Prior to trial in this matter Plaintiff filed two dispositive motions. First, on December 7,

 5   2018 Plaintiff moved for partial summary judgment on Defendants’ counterclaim for damages

 6   and rights under RCW 62A.9A-625, arguing that if Defendants were successful on their other

 7   counterclaims they could not “double dip” by also seeking damages under RCW 62A.9A-625.

 8   (Dkt. No. 16.) The Court denied Plaintiff’s motion, concluding that Plaintiff’s argument was

 9   contradicted by the statutory text, Federal Rules of Civil Procedure, and case law. (Dkt. No. 24.)

10             A year later Plaintiff submitted a motion for summary judgment on its claim for breach of

11   contract and on Defendants’ counterclaims for failure to use reasonable care in the preservation

12   of collateral and failure to hold a commercially reasonable sale. (Dkt. No. 30.) Of these, only

13   Plaintiff’s motion for summary judgment as to Defendants’ counterclaim for failure to use

14   reasonable care was granted. Plaintiff’s motion was denied as to the other two claims because

15   Defendants submitted evidence that created a genuine issue of material fact. (Dkt. No. 52 at 10,

16   11-12.)

17             The Parties proceeded to trial on Plaintiff’s breach of contract claim and Defendants’

18   counterclaims for failure to hold a commercially reasonable sale and for damages and rights

19   under RCW 62A.9A-625. On June 30, 2020, following a two-and-a-half-day bench trial, the

20   Court found that Defendants had breached their contract, Plaintiff had used reasonable care in

21   the preservation of the collateral, used commercially reasonable marketing, and conducted a

22   commercially reasonable sale. The Court therefore concluded that Plaintiff was entitled to

23   judgment in its favor in full and awarded Plaintiff $797,979.60.60. (Dkt. Nos. 67-68.)

24


     ORDER DENYING MOTION CONTESTING ATTORNEYS’ FEES - 2
               Case 2:18-cv-00840-MJP Document 81 Filed 12/29/20 Page 3 of 7




 1          Following the judgment, Plaintiff filed a Motion for Attorneys’ fees seeking $267,551.00

 2   for the work of attorneys R. Isaak Hurst and Daniel A. Armstrong and paralegal Adrienne

 3   Whitmore. (Dkt. No. 69.) On September 28, 2020 the Court held that Plaintiff is entitled to its

 4   reasonable attorneys’ fees but had failed to meet its burden of demonstrating the submitted fees

 5   were reasonable. (Dkt. No. 74 at 5.) Finding that the Parties had agreed that any dispute under

 6   the contract is to be governed by Viginia law, which does not permit a prevailing party “to

 7   recover fees for work performed on unsuccessful claims” Ulloa v. QSP, Inc., 271 Va. 72, 82

 8   (2006), the Court noted specific categories of billing entries that are not recoverable including

 9   time spent on unsuccessful motions, such as Plaintiff’s Motion for Partial Summary Judgment.

10   (Dkt. No. 74 (citing Dkt. No. 16).) The Court ordered Plaintiff to submit specific, unredacted

11   evidence of work performed solely on Plaintiff’s successful claim.

12          On October 9, 2020, Plaintiff submitted supplemental declarations in support of its

13   motion for attorneys’ fees. (Dkt. No. 75.) In this supplemental submission, Plaintiff requests a

14   total award of attorneys’ fees of $232,980.00, representing a total exclusion of $66,360.50 of

15   billing entries in conformance with the Court’s Order. (Dkt. No. 75, Supplemental Declaration

16   of R. Isaak Hurst (“Supp. Hurst Decl.”), ¶ 9.) After reviewing Plaintiff’s supplemental

17   declarations, the Court permitted the Defendants an opportunity to contest individual billing

18   entries or categories of billing entries as listed in Plaintiff’s supplemental declarations. (Dkt. No.

19   77.)

20          Defendants have now submitted a motion contesting the supplemental attorneys’ fees

21   declarations (Dkt. No. 78). Defendants seek to reduce the attorneys’ fees for Plaintiff’s Second

22   Motion for Summary Judgment by $26,482.67 and by $11,670.00 for 31 individual billing

23   entries, totaling a reduction in Plaintiff’s requested attorneys’ fees of $38,152.67. Plaintiff has

24


     ORDER DENYING MOTION CONTESTING ATTORNEYS’ FEES - 3
               Case 2:18-cv-00840-MJP Document 81 Filed 12/29/20 Page 4 of 7




 1   conceded to a reduction of $6,445.0 for the individual billing entries but opposes the remainder of

 2   Defendants’ motion. (Dkt. No. 79 at 7.)

 3                                                Discussion

 4          A. Fees for Plaintiff’s Second Motion for Summary Judgment

 5          Defendants first challenge Plaintiff’s request for fees for its Second Motion for Summary

 6   Judgment, which sought judgment on three of Plaintiff’s claims: (1) breach of contract (2) failure

 7   to use reasonable care in the preservation of collateral and (3) lack of commercial reasonableness

 8   (Dkt. No. 30.) The Court denied Plaintiff’s first and third requests and granted its second. (Dkt.

 9   No. 52 at 13). Defendants therefore request that Plaintiff only recover a third of the fees it billed

10   for drafting the motion.

11          Under Virginia law, a party can only recover fees for claims on which it prevailed.

12   Ulloa, 271 Va. at 82. However, a party is not per se barred from recovering fees incurred for

13   unsuccessful motions. Dewberry & Davis, Inc. v. C3NS, Inc., 284 Va. 485, 497 (2012). If the

14   party ultimately prevailed on the claim, the trial court will determine the amount of the claimed

15   fees related to the claim, including those for unsuccessful motions, that were reasonable and

16   necessary. Id.

17          Defendants argue that the Court already ruled that “Plaintiff may not recover attorneys’

18   fees for time spent on unsuccessful motions, such as its Motion for Partial Summary Judgment,”

19   so allowing attorneys’ fees for work on unsuccessful portions of Plaintiff’s Motion for Summary

20   Judgment would be inconsistent. (Dkt. No. 74 at 5 (citing Dkt. No. 16).) But unlike Plaintiff’s

21   arguments in its Motion for Partial Summary Judgment, which were contradicted by the statutory

22   text, Federal Rules of Civil Procedure, and case law, Plaintiff’s arguments in its second Motion

23   for Summary Judgment were not unreasonable, they were simply defeated by Defendants’

24   evidence, which created a genuine dispute of material fact. (Dkt. No. 52 at 10-13.) Further,


     ORDER DENYING MOTION CONTESTING ATTORNEYS’ FEES - 4
               Case 2:18-cv-00840-MJP Document 81 Filed 12/29/20 Page 5 of 7




 1   Plaintiff was ultimately successful with the same arguments at trial. For these reasons, the Court

 2   finds that Plaintiff is entitled to attorneys’ fees for time spent on its second Motion for Summary

 3   Judgment, time that was reasonable and necessary to Plaintiff’s ultimate success at trial.

 4          B. Individual Entries

 5          Defendants next object to 31 “[i]ndividual problematic billing entries” identified in

 6   Exhibit 7 to the Declaration of Anna Johnsen (“Johnsen Decl.”), which total $11,670.00 of

 7   Plaintiff’s requested fees. (Dkt. No. 78, Ex. 7.) Plaintiff concedes to the exclusion of some of

 8   the individual billing entries identified in Defendants’ motion, totaling a concession of

 9   $6,445.00. (Dkt. No. 79 at 5-6.). The Court finds that Plaintiff has presented reasonable fees as

10   to each of the remaining five contested entries, which are organized below by date and the

11   description provided by Plaintiff for each entry.

12          July 13, 2018 Entries (1.9 hrs): “Received Defendants’ Answer to SunTrust’s Complaint

13   for Damages. Researching Federal Court rules for the Western District of Washington relating

14   to service of process and whether by answering a complaint, Defendants’ attorney waived

15   service of process on defendant.” (Supp. Hurst Decl. at 12.) Defendants seek to exclude this

16   time because “Balassanian had already agreed to stipulate to service and so this research was

17   unnecessary.” (Johnsen Decl., Ex. 7 at 29.) But as Plaintiff notes, “this entry also includes time

18   spent reviewing and analyzing the answer to the complaint and counterclaims, which were

19   received on that date.” (Dkt. No. 79 at 4.) This is a reasonable amount of time spent in review

20   of the multiple counterclaims and the Answer.

21          December 8, 2019 Entries (2.7 hours): “Review secondary sources on necessary party,

22   prejudice to claims, and mandatory joinder.” (Supp. Hurst Decl. at 60.) Defendants argue this

23   entry is unreasonable because the deadline had already passed for adding additional parties.

24


     ORDER DENYING MOTION CONTESTING ATTORNEYS’ FEES - 5
               Case 2:18-cv-00840-MJP Document 81 Filed 12/29/20 Page 6 of 7




 1   (Johnsen Decl., Ex. 7 at 30.) Plaintiff counters that these entries reflect research “on whether

 2   pressure could be brought to ensure witness cooperation in the case given the recent lack of

 3   response SunTrust’s attorneys received from key witnesses at the time.” (Dkt. No. 79 at 4.) The

 4   Court finds that the few hours spent researching this strategy were reasonable.

 5          January 8, 2020 Entries (2 hrs): “Review secondary sources on subpoenas on expert

 6   witnesses . . . . Background research on Ron Reisner and Neil Emmott for purposes of drafting

 7   deposition subpoenas . . . . Prepare draft subpoena for Ron Reisner . . . . Prepare draft subpoena

 8   for Neill Emmott.” (Supp. Hurst Decl. at 76.) Defendants argue this time was unnecessary

 9   because Defendants agreed to deposition times and procedures ahead of time and $600 is

10   excessive for filling in the form subpoenas. (Johnsen Decl., Ex. 7 at 30.) Plaintiff counters that

11   is common practice to serve a subpoena despite an agreement from the attorney representing an

12   adverse party that a deponent will appear, the subpoena “provides additional protection and

13   rights.” (Dkt. No. 79 at 5.) The Court agrees with Plaintiff, the billing entry is reasonable.

14          May 1, 2020 Entries (4.6 hrs): “Prepared for and attended a joint pretrial conference.”

15   (Supp. Hurst Decl. at 86.) Defendants seek to strike this entry as an excessive amount of time

16   spent in preparation. (Johnsen Decl., Ex. 7 at 30.) In response, Plaintiff concedes to an

17   exclusion of part of this entry but argues that “the entry is at the very least sufficient to warrant

18   1.2 hours of billing time for preparation and attendance at the pretrial conference.” (Dkt. No. 79

19   at 5.) The Court agrees; a little over an hour preparing for a pretrial conference is reasonable.

20          May 7 and 11, 2020 Entries (7.8 hrs): “Design and draft letters to Rick Young, Don

21   Beaumont, and [B]uck Fowler asking all three to provide witness testimony . . . urge fact

22   witnesses to testify at trial.” (Supp. Hurst Decl. at 94.) Defendants argue this is an excessive

23   amount of time spent urging witnesses to testify. (Johnsen Decl., Ex. 7 at 30.) But the Court

24


     ORDER DENYING MOTION CONTESTING ATTORNEYS’ FEES - 6
              Case 2:18-cv-00840-MJP Document 81 Filed 12/29/20 Page 7 of 7




 1   finds the time reasonable given that the witnesses in this case spent months failing to answer and

 2   were key to defending against Defendants’ counterclaims.

 3                                              Conclusion

 4          In conclusion, the Court DENIES Defendants’ Motion, after taking into account the

 5   conceded reductions from Plaintiff of $6,445.00. Plaintiff is therefore awarded a total of

 6   $226,535.00 in attorneys’ fees.

 7

 8          The clerk is ordered to provide copies of this order to all counsel.

 9          Dated December 29, 2020.



                                                          A
10

11
                                                          Marsha J. Pechman
12                                                        United States Senior District Judge

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION CONTESTING ATTORNEYS’ FEES - 7
